Title: From John Adams to Thomas Digges, 7 November 1780
From: Adams, John,San, Fernando Raymond
To: Digges, Thomas,Church, William Singleton


     
      Sir
      
       Novr. 7th 1780
      
     
     Yours of the 24. 27 and 31. Ultimo came altogether last night. The Note in that of 27 is of much Use much Importance to me. I wrote, Sometime ago, to see if any Thing could be done by Way of Exchange.
     If a certain Sett, are governed wholly by Passion, it must be confessed they have as constant a gale of it, as a Tempest so furious, will in the ordinary course of Nature admit of. C’en est fait—as you Say. There are Letters here for a certain Friend, can you find out what is to be done with them?
     I will bring my Boys acquainted with the young Gentleman you mentioned in a former Letter, whose father does them much honour. Will you, indulge the Feelings of a Father so far as to send me Lillys Grammar and Clarks latin Exercises, for the use of these young folks. Have you Seen the Publication of the Burgomasters? what do the wise ones think of it?
     The English nation Seems in a fine Way. Such Characters as my Lord Hilsborough and Loughborough, with a long list of &cas. shooting up, perpedicularly, in Government, and Burke, Pownal, Hartley &c. unable to obtain Seats even in the Commons. People and Government Seem wonderfully cordial and harmonious.
     With great Esteem
     
      F.R.S.
     
    